Cooper, Judge.
Appellants appeal the trial court’s denial of their motions to vacate and set aside their guilty pleas. The trial court entered its order on December 14, 1989, and on the same day, appellants filed motions for reconsideration. The trial court denied the motions for reconsideration on January 18, 1990, and appellants filed a notice of appeal on February 6, 1990. A motion to vacate and set aside final judgment is not a motion enumerated in OCGA § 5-6-38 which extends the time for filing a notice of appeal. Motions to set aside and in arrest of judgment extend the time for filing when predicated upon a nonamend*463able defect which appears on the face of the record or pleadings. OCGA § 17-9-61 (a). See Rockdale County v. Water Rights Committee, 189 Ga. App. 873, 874 (377 SE2d 730) (1989). No such showing was made in this case, as appellants merely seek reconsideration of the trial court’s acceptance of their guilty pleas. Even if the motions are viewed liberally as motions for withdrawal of pleas (OCGA § 17-7-93), the. notice of appeal is nonetheless untimely because appellants’ motions for reconsideration failed to extend the time for filing a notice of appeal. OCGA § 5-6-38. See also Holiday v. State, 258 Ga. 393 (2) (369 SE2d 241) (1988). Thus, we lack jurisdiction to entertain this appeal.
Decided October 16, 1990
Rehearing denied November 5, 1990
Herbert Shafer, for appellants.
W. Fletcher Sams, District Attorney, Sharon J. Law, Assistant District Attorney, for appellee.

Appeal dismissed.


Banke, P. J., and Birdsong, J., concur.